
	
		I
		112th CONGRESS
		1st Session
		H. R. 943
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2011
			Ms. Hirono (for
			 herself, Mr. Jones,
			 Mr. Young of Alaska,
			 Mr. Lewis of California,
			 Mr. Kucinich,
			 Mr. Hinchey,
			 Mr. Garamendi,
			 Ms. Woolsey,
			 Mr. Larson of Connecticut,
			 Mr. Ryan of Ohio, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a grant program to encourage the use of
		  assistance dogs by certain members of the Armed Forces and
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 K–9 Companion Corps
			 Act.
		2.Wounded Warrior
			 K–9 Corps
			(a)Grants
			 authorizedSubject to the
			 availability of appropriations provided for such purpose, the Secretary of
			 Defense and the Secretary of Veterans Affairs shall jointly establish a
			 program, to be known as the K–9 Companion Corps Program, to
			 award competitive grants to nonprofit organizations to assist such
			 organizations in planning, designing, establishing, and operating programs to
			 provide assistance dogs to covered members and veterans.
			(b)Use of
			 funds
				(1)In
			 generalThe recipient of a grant under this section shall use the
			 grant to carry out programs that provide assistance dogs to covered members and
			 veterans who have a disability described in paragraph (2).
				(2)DisabilityA
			 disability described in this paragraph is any of the following:
					(A)Blindness or
			 visual impairment.
					(B)Loss of use of a
			 limb, paralysis, or other significant mobility issues.
					(C)Loss of
			 hearing.
					(D)Traumatic brain
			 injury.
					(E)Post-traumatic
			 stress disorder.
					(F)Any other
			 disability that the Secretary of Defense and the Secretary of Veterans Affairs
			 consider appropriate.
					(c)EligibilityTo be eligible to receive a grant under
			 this section, a nonprofit organization shall submit an application to the
			 Secretary of Defense and the Secretary of Veterans Affairs at such time, in
			 such manner, and containing such information as the Secretary of Defense and
			 the Secretary of Veterans Affairs may require. Such application shall
			 include—
				(1)a
			 proposal for the evaluation required by subsection (d); and
				(2)a
			 description of—
					(A)the training that will be provided by the
			 organization to covered members and veterans;
					(B)the training of dogs that will serve as
			 assistance dogs;
					(C)the aftercare services that the
			 organization will provide for such dogs and covered members and
			 veterans;
					(D)the plan for
			 publicizing the availability of such dogs through a targeted marketing campaign
			 to covered members and veterans;
					(E)the recognized
			 expertise of the organization in breeding and training such dogs;
					(F)the commitment of
			 the organization to comparable standards as that of the International Guide Dog
			 Federation or Assistance Dogs International;
					(G)the commitment of the organization to
			 humane standards for animals; and
					(H)the experience of the organization with
			 working with military medical treatment facilities or medical facilities of the
			 Department of Veterans Affairs.
					(d)EvaluationThe
			 Secretary shall require each recipient of a grant to use a portion of the funds
			 made available through the grant to conduct an evaluation of the effectiveness
			 of the activities carried out through the grant by such recipient.
			(e)DefinitionsIn
			 this Act:
				(1)The term assistance dog means
			 a dog specifically trained to perform physical tasks to mitigate the effects of
			 a disability described in subsection (b)(2), except that the term does not
			 include a dog specifically trained for comfort or personal defense.
				(2)The term
			 covered members and veterans means—
					(A)with respect to a
			 member of the Armed Forces, such member who is—
						(i)receiving medical
			 treatment, recuperation, or therapy under chapter 55 of title 10, United States
			 Code;
						(ii)in
			 medical hold or medical holdover status; or
						(iii)covered under
			 section 1202 or 1205 of title 10, United States Code; and
						(B)with respect to a veteran, a veteran who is
			 enrolled in the health care system established under section 1705(a) of title
			 38, United States Code.
					(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $5,000,000 for each of
			 fiscal years 2012 through 2016.
			
